ON APPLICATION FOR REHEARING
PER CURIAM.
In its application for rehearing, the Pittman Construction Company has pointed out that the decree in the original opinion herein refers to the deduction from Miller’s re-tainage of “the judgment rendered in favor of August A. Weggmann, Receiver of J. J. Clarke Company, Inc., ($5,408.68)”. Pittman asserts that this decree, as drawn, may lead to a misunderstanding, since the judgment in favor of Clarke’s receiver was not only for the principal amount of $5,-408.68, but also for legal interest thereon from April 14, 1960, until paid, together with 10% thereof as attorney’s fees and court costs.
Pittman merely requests that it be made whole to the extent of the amount it was required to pay to Clarke’s receiver, or the amount of $7,108.14, and is willing to accept a judgment providing for deduction of that amount from Miller’s retainage, thus waiving recovery of any interest on its payment of $7,108.14.
An examination of the judgment in the Clarke suit reveals that Pittman’s contention is correct and that it is entitled to recover the principal amount plus interest, attorney’s fees, and costs. Consequently, the original decree rendered in this proceeding is hereby amended by omitting “($5,408.68)” therefrom in conformity with this applicant’s request.
In addition thereto, the original decree is amended by granting to Pittman legal interest from date of judicial demand on the sum of $742.57, representing the costs incurred by it for bond premiums to remove liens improperly recorded by Miller.
All applications for a rehearing are denied.
Rehearing denied.